Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 are allowed.
This action/allowance is in response to Applicant's claim amendments and remarks filed on 08/24/2020.

Reasons for allowance 
The following is an Examiner's statement of reasons for allowance:
As of claim 1, Cheng para [0034] [FIG. 7] discloses relay UE (=first communication apparatus) receiving a rely query message (=first message) from a requesting UE. Para [0034], step704 discloses the relay UE (=first communication apparatus) transmits a second information to the requesting UE based on the first message. [Fig.7] step 716 discloses relay UE is relaying traffic between the requesting UE and the Node B / Base Station (=another communication apparatus). 
Zhang et al. (US 2009/0307484) shows in Fig.1 base station and relay node (=first communication apparatus) is communicating each other corresponds to first and second message and relay node (=first communication apparatus) is relaying traffic between the base station and mobile station16 (=another communication apparatus).
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not 
with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 2-4 mutatis mutandis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471